Exhibit 5 The Directors Hung Lay Si Co. Limited Century Yard Mourant Private Wealth Cricket Square, Elign Avenue Hill Street Trustees Limited George Town 22 Grenville Street Grand Cayman St Helier Jersey JE4 8PX Mr Merle Hinrichs Channel Islands c/o 22/F Vita Tower A Wong Chuk Hang Road T +44 (0)1 Aberdeen F +44 (0)1 Hong Kong www.mourant.com 11th November 2008 Our ref:2041291/chand/pwm/224179 Dear Sirs Shares in Global Sources Ltd (“GSOL”) We refer to the following agreements which each of you entered into on the 5th November 2008: i) A Share Purchase Agreement (the “SPA”) setting out the terms whereby Hung Lay Si Co. Limited (the “Company”) would receive a part repayment, from Mr Merle Hinrichs, in respect of the outstanding Purchase Price as specified in a Share Purchase Agreement entered into by the Company and Mr Hinrichs on the 23rd November 2003. The repayment taking the form of a receipt by the Company of 5,600,000 GSOL shares from Mr Hinrichs. ii) An Agreement(the “Agreement”) setting out the terms whereby the Company would purchase 400,000 GSOL shares from Mr Hinrichs Collectively the “Agreements”. We are pleased to agree to a variation in the terms and conditions of the Agreements as follows:- The price for each GSOL share is to be US$8 and not US$7 as stated in the Agreements. All other terms and conditions will remain unchanged. Acceptance of the amended terms and conditions shall be signified by the Company, acting by its duly authorised signatory and Mr Merle Hinrichs each returning to us a signed copy of this letter. Yours faithfully For and on behalf of Hill Street Trustees Limited Alan Binnington DD +44 (0) 1 Fax +44 (0) 1 Alan.binnington@mourant.com Accepted on the terms and conditions stated herein. ……………. Authorised Signatory/Director For and on behalf of Hung Lay Si Co. Limited …………… Mr Merle
